DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10918092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose limitations with similar subject matter that is more broadly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 2014/0261200) in view of Coffer (US 4940019).

Regarding claim 1, 5, 13, Tu discloses a bird feeder comprising: a seed tube (14) having an upper end (top) and a lower end (bottom), said lower end (bottom) having a seed tray (18) therein; a top ring (10) sitting on said upper end (top), said top ring (10) having a top ring upper portion (top of ring) and a top ring lower portion (bottom of ring), said top ring lower portion (the bottom portion of the top ring extends downwardly along the seed tube) extending downwardly to engage with said upper end (top of tube) of said seed tube (14), a cover (8) removably secured to said top ring (10), and a hanger (6) but does not expressly disclose a cover having first and second apertures formed therein, a top ring upper portion having first and second slots formed therein and a hanger having first and second end sections, each of said first and second end sections having an enlarged arrangement located thereat, wherein said enlarged arrangements located at the first and second end sections of said hanger comprise a slug affixed to each of said end sections, said slug being sized larger than said slot, each of said first and second end sections passing through a respective one of said first and second slots, and wherein said hanger passes through an aperture formed in said upper end of said seed tube, said enlarged arrangement at each of said first and second end sections being located inwardly of said seed tube.
However, Coffer discloses a bird feeder with slots (see figure below) and a hanger (40)
with first and second end sections (the ends that extend into the feeder) having an enlarged
arrangement (wherein the enlarged arrangement is placed on the ends of the hanger within the
device, see figure below) located thereat, each of said first and second end sections (the ends of
the hanger) passing through a respective one of said first and second slots (see figure below), and
wherein said enlarged arrangements (wherein the enlarged arrangement is placed on the ends of
the hanger within the device, see figure below) located at the first and second end sections (the
ends that extend into the feeder) of said hanger (40) comprise a slug (wherein the enlargement
arrangement appears to be a slug) affixed to each of said end sections (the ends that extend into
the feeder), said slug being sized larger than said slot (wherein the slug is larger than the slot),
wherein said hanger (40) passes through an aperture (see figure below) formed in said upper end
of said seed tube (14), said enlarged arrangement (see figure below) at each of said first and
second end sections being located inwardly of said seed tube (14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Tu, by adding slots to the upper ring portion and having the hanger extend therethrough with enlargement arrangements made of slugs attached to the ends of the hanger portion located inwardly of the seed tube, as taught by
Coffer, for the purpose of attaching the hanger to the bird feeder securely in order to hang the bird feeder device on multiple types of structures.

Regarding claims 2-4, Tu discloses the invention substantially as set forth above, but
does not expressly disclose wherein said hanger is formed of a flexible material, wherein the
flexible material is a metallic wire, or is made of a rigid material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention/application to make the hanger material flexible or rigid dependent on the needs of the user, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 6, Tu discloses wherein said cover (8) has a domed top wall (4), a cover
side wall (the sides extending down from element 4, see figure 6) contiguous with an outer edge
of said domed top wall (4), and an outwardly sloping wall (the walls extending outward from
element 4, see figure 4), a drip edge (the outer most edge of element 8) being located at the outer
extremity of said outwardly and downwardly sloping wall (the walls extending outward from
element 4, see figure 4).

Regarding claim 7, Tu discloses wherein said cover side wall (the sides extending down
from element 4, see figure 6) has a plurality of protrusions (figure 6, two protrusions are visible
extending from the side walls of the cover element 8) formed on an inner surface thereof.

Regarding claim 8, Tu discloses wherein said top ring (10) has a top ring side wall (sides
of the top ring element 10) extending downwardly from said top ring upper portion (top).

Regarding claim 9, Tu discloses wherein said top ring side wall (sides of the top ring
element 10) has at least one outwardly extending protrusion (the top portion of element 10 has
protrusions extending outwardly, figure 6) formed thereon.

Regarding claim 10, Tu discloses wherein said plurality of protrusions (figure 6, two
protrusions are visible extending from the side walls of the cover element 8) on said cover side
wall (the sides extending down from element 4, see figure 6) are arranged such that at least one
of said protrusions (figure 6, two protrusions are visible extending from the side walls of the
cover element 8) engages with one of said outwardly extending protrusions (the top portion of
element 10 has protrusions extending outwardly, figure 6) on said top ring side wall (sides of the
top ring element 10) to lock said cover (8) in place.

Allowable Subject Matter
Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644